Citation Nr: 1601845	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to increased ratings for status post right knee anterior cruciate ligament tear with status post medial meniscal tear (right knee instability), currently assigned "staged" ratings of 10 percent prior to January 22, 2011 and 0 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Reddington



INTRODUCTION

The Veteran served on active duty from August 1997 to July 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision that decreased the Veteran's rating for right knee instability from 10 to 0 percent, effective January 22, 2011 (and also assigned the Veteran a separate 10 percent rating based on painful motion and symptomatic residuals of semilunar cartilage removal of the right knee).

The Board acknowledges that the Veteran specifically disagreed with the decrease of his right knee instability rating from 10 to 0 percent and is suggesting that this is an issue of a reduction in the evaluation of a service-connected disability.  However, in order to be considered a reduction, the lower evaluation would have to result in a reduction or discontinuance of compensation payments currently being made and further, reduction provisions apply to ratings which have continued for long periods at the same level (five years or more).  See 38 C.F.R. §§ 3.105(e), 3.344(c).  Here, the reduction in the Veteran's right knee instability rating did not result in a reduction or discontinuance of compensation payments and the 10 percent rating for instability had not been in effect for five years or more.  Essentially, the RO just changed the diagnostic code for the Veteran's right knee disability based on the Veteran's demonstrated symptomatology.  The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  For these reasons, the Board finds that the issue on appeal is more appropriately characterized as an issue of an increased rating for right knee instability and will be addressed as such in the remand below.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran is essentially alleging that his right knee instability is more severe than is contemplated by a 0 percent rating.  His right knee was last evaluated by VA in July 2013; however, on examination, the examiner noted that the Veteran has functional loss manifested by instability of station, but then indicates that joint stability testing was unable to be performed.  There is no explanation as to why this testing could not be performed.  Accordingly, the Board is left with an incomplete record as to the current level of severity of the Veteran's right knee instability disability.  For these reasons, the Board finds that an updated examination is warranted.  

Additionally, the Board notes that the record contains VA treatment records dated through October 2013.  As the Veteran may have sought additional right knee treatment since that date and such treatment records are constructively of record and may be pertinent to the Veteran's claim, efforts to obtain any updated or outstanding treatment records should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Secure copies of all updated or outstanding VA (since October 2013) and/or private treatment records relevant to the Veteran's right knee.

2.  Then arrange for the Veteran to be scheduled for an examination to assess the current severity of his right knee instability.  The examiner should discuss the current severity of the right knee, and specifically the right knee instability (if any is present), and address the functional limitations caused by it.  The record, to include this remand, must be made available to and reviewed by the examiner.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




